DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on June 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,492,210 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on March 16, 2021 has been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding Paragraph [0001] received on June 8, 2021.  These amendments are accepted.
Allowable Subject Matter
5.	Claims 1, 7, and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Takeda et al. (U.S. Patent Application Publication # 2017/0094528 A1) teach “a user terminal can adequately detect and/or measure transmission points or cells that use an unlicensed band (LTE-U).”(Fig(s).2A-2C, 10, 13, and feedback of the measurement result by using the licensed band.”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0010])), in view of Yerramalli et al. (U.S. Patent Application Publication # 2016/0036581 A1) teach “techniques for indicating a frame format for transmissions using unlicensed radio frequency spectrum bands.”(Paragraph [0002]), and Lim et al. (U.S. Patent Application Publication # 2007/0060149 A1) teach S-OFDMA devices capable to generate and exchange OFDMA frames. (Fig(s).l and 9-12), fail to disclose: “… wherein the first number is smaller than the second number, and 
wherein the first time resource is considered to be an invalid time resource for the CSI.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6 are also allowed by virtue of their dependency on claim 1.
Regarding claim 7, the best prior art found during the examination of the present, Takeda et al. (U.S. Patent Application Publication # 2017/0094528 A1) teach “a user terminal can adequately detect and/or measure transmission points or cells that use an unlicensed band (LTE-U).”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0011]) Also, Takeda et al. teach the measured CSI is reported in the PCell. (read as a user terminal capable to “feedback of the measurement result by using the licensed band.”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0010])), in Yerramalli et al. (U.S. Patent Application Publication # 2016/0036581 A1) teach “techniques for indicating a frame format for transmissions using unlicensed radio frequency spectrum bands.”(Paragraph [0002]), and Lim et al. (U.S. Patent Application Publication # 2007/0060149 A1) teach S-OFDMA devices capable to generate and exchange OFDMA frames. (Fig(s).l and 9-12), fail to disclose: “… wherein the first number is smaller than the second number, and 
wherein the first time resource is considered to be an invalid time resource for the CSI.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 8-12 are also allowed by virtue of their dependency on claim 7.
Regarding claim 13, the best prior art found during the examination of the present, Takeda et al. (U.S. Patent Application Publication # 2017/0094528 A1) teach “a user terminal can adequately detect and/or measure transmission points or cells that use an unlicensed band (LTE-U).”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0011]) Also, Takeda et al. teach the measured CSI is reported in the PCell. (read as a user terminal capable to “feedback of the measurement result by using the licensed band.”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0010])), in view of Yerramalli et al. (U.S. Patent Application Publication # 2016/0036581 A1) teach “techniques for indicating a frame format for transmissions using unlicensed radio frequency spectrum bands.”(Paragraph [0002]), Lim et al. (U.S. Patent Application Publication # 2007/0060149 A1) teach S-OFDMA devices capable to generate and exchange OFDMA frames. (Fig(s).l and 9-12), fail to disclose: “… wherein the first number is smaller than the second number, and 
wherein the first time resource is considered to be an invalid time resource for the CSI.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 14, the best prior art found during the examination of the present, Takeda et al. (U.S. Patent Application Publication # 2017/0094528 A1) teach “a user terminal can adequately detect and/or measure transmission points or cells that use an unlicensed band (LTE-U).”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0011]) Also, Takeda et al. teach the measured CSI is reported in the PCell. (read as a user terminal capable to “feedback of the measurement result by using the licensed band.”(Fig(s).2A-2C, 10, 13, and 14; Paragraph [0010])), in view of Yerramalli et al. (U.S. Patent Application Publication # 2016/0036581 A1) teach “techniques for indicating a frame format for transmissions using unlicensed radio frequency spectrum bands.”(Paragraph [0002]), and Lim et al. (U.S. Patent Application Publication # 2007/0060149 A1) teach S-OFDMA devices capable to generate and exchange OFDMA frames. (Fig(s).l and 9-12), fail to disclose: “… wherein the first number is smaller than the second number, and wherein the first time resource is considered to be an invalid time resource for the CSI.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 12, 2021